Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 22 October 1790
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Monticello Oct. 22. 1790.

When you shall have perused the inclosed, be so good as to stick a wafer in it and deliver it. It will explain it’s own object, on which therefore I need add nothing. You are certainly right in deciding to relinquish the purchase if Colo. Randolph desires it. But I rather suppose he means nothing more than that he will not abide by the agreement if all the articles are insisted on. He mentions particularly that one could be given up, (that of the slaves.) I therefore suppose that if the others are moulded to his wish he will ratify it. If this should be his disposition, it might hurt him to have the purchase refused in that form. It is really so convenient a one that you cannot supply it’s place. A plantation, ready stocked and in order for furnishing you every thing at once is a great object. Of Mr. Carter nothing but naked lands can be had. I am told too he will not sell any on the lower side of the mountain, and those above the mountain are not eligible at all. He asks 30/ and his lands not to compare to Edgehill. Besides this he is gone to Fredericksburg to remain. So that I think there is little prospect of buying of him, nor indeed do I know any other purchase that could be made. However if Colo. Randolph wishes to be absolutely off, it is best to let him off. Do in all this as you please, and excuse my interference which has been from the beginning with a view to promote your happiness and interest. I am with sincere attachment my dear Sir Yours affectionately,

Th: Jefferson

